           Case 2:19-cr-00417-JHS Document 1 Filed 07/18/19 Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                         CRIMINAL NO.

       v                                  :      DATE FILED

JUSTIN DAVID MAY                                 VIOLATIONS:
                                                 18 U.S.C. $$ 1341 (mail   fraud   -   22 counts)
                                                 Notice of Forfeiture



                                       INDICTMENT
                            COUNTS ONE THROUGH EIGHTEEN

THE GRAND JURY CHARGES THAT:

               At all times relevant to this indictment:

                l.     Lenovo Group Limited (ool-enovo") was a multinational technology

company with North American operations based in Morrisville, North Carolina. Lenovo

produced a wide range of personal and business computers, including numerous ThinkPad

devices, a popular line of laptop and tablet computers.

               2.      Lenovo manufactured, sold and supported its ThinkPad devices on a

global scale. The ThinkPad came standard with a one-year or three-year warranty, depending on

the model. Customers could purchase an extended warranty for ThinkPad devices through

Lenovo's website. If a customer wanted to confirm his or her device serial number and verify the

device's warranty status, he or she could do so by using an internet browser and navigating to

https : //www. lenovo. com/us/en/services-warranty/.
          Case 2:19-cr-00417-JHS Document 1 Filed 07/18/19 Page 2 of 15




               3.     When apart failed on a ThinkPad device covered under warranty, Lenovo

offered several types of warranty service. Customer Replaceable Unit ("CRU") service was a

type of warranty service used when the defective part could be replaced by the customer. Under

CRU warranty service, Lenovo ships the replacement part to the customer in advance of

receiving the defective part from the customer, with the understanding that the customer would

return the defective part after receiving its replacement from Lenovo.

               4.     In order to initiate a warranty claim with CRU service, a customer must

have been eligible based on his or her specific device, issue, and warranty status as determined

by the serial number of his or her device. To initiate a warranty claim, the customer contacted a

Lenovo warranty representative via phone, email or online chat. The Lenovo representative first

assessed the customer's complaint about the ThinkPad device.    If the ThinkPad device has a

problem that could be resolved by replacing a part with CRU service, the Lenovo representative

would recommend a CRU part be shipped to the customer.

               5.     eBay was an online shopping site known for its consumer-to-consumer

sales and auctions. Defendant JUSTIN     DAVID MAY held an eBay account under the username

"MAALEl4," which     operated an eBay store called   "HIKARI INDUSTRIES."

                                         THE SCHEME

               6.     Beginning in or about November 2018 and continuing until in or about

June 2019, within the Eastern District of Pennsylvania and elsewhere, defendant JUSTIN

DAVID MAY devised and intended to devise a scheme to defraud and to obtain money and

property by means of false and fraudulent pretenses, representations, and promises.

                                   MANNER AND MEANS

       It was part of the scheme that:



                                                2
          Case 2:19-cr-00417-JHS Document 1 Filed 07/18/19 Page 3 of 15




               7.     Defendant JUSTIN DAVID MAY obtained and ascertained serial

numbers for Lenovo ThinkPad devices covered under warranty that defendant MAY did not own

or possess.

               8.     Defendant JUSTIN DAVID MAY, using his own identity and by creating

aliases, and using legitimate serial numbers he had obtained and ascertained for Lenovo

ThinkPad devices, submitted approximately 216 false CRU warranty claims for purported failed

hard drives in Lenovo ThinkPad devices that defendant MAY did not own or possess.

               9.     Defendant JUSTIN DAVID MAY communicated with Lenovo

representatives by phone, email and through online internet chat sessions posing as legitimate

Lenovo ThinkPad device owners with purported faulty hard drives that were under warranty and

eligible for the Lenovo CRU warranty service in order to induce Lenovo to ship replacement

hard drives via United Parcel Service and Federal Express ("FedEx") for the supposedly faulty

hard drives that defendant MAY claimed to own and possess.

               10.    Defendant JUSTIN DAVID MAY provided Lenovo representatives with

descriptions of the supposed problems with the Lenovo ThinkPad devices that defendant MAY

knew would necessarily require the replacement of the supposedly faulty hard drives found in the

Lenovo ThinkPad devices.

               11.    Defendant JUSTIN DAVID MAY falsely led Lenovo representatives to

believe he would retum the supposedly faulty hard drives to Lenovo, ultimately inducing Lenovo

to ship the supposed replacement hard drives via United Parcel Service and FedEx for the

supposedly faulty hard drives that defendant MAY claimed to own and possess.

               12.    Defendant JUSTIN DAVID MAY provided Lenovo representatives with

addresses in the District of Delaware, including a UPS Store location, where Lenovo could ship



                                                J
          Case 2:19-cr-00417-JHS Document 1 Filed 07/18/19 Page 4 of 15




the replacement hard drives. The United Parcel Service and FedEx express delivery service

provided by Lenovo for the replacement hard drives caused each shipment to be processed at

airport-based facilities within the Eastern District of Pennsylvania while traveling to the

addresses provided by defendant   MAY.

               13.     In instances where defendant JUSTIN DAVID MAY had the replacement

hard drive shipped to a UPS Store, he contacted employees of the UPS Store location and

notified them of the incoming shipments arriving for defendant MAY in the alias names.

Defendant MAY falsely explained to UPS Store employees that the alias names appearing on his

incoming shipments were the names of customers of his computer repair business.

               14.     Defendant JUSTIN DAVID MAY, by his misrepresentations, induced

Lenovo to ship approximately 216 replacement hard drives to defendant MAY via United Parcel

Service and FedEx. In total, defendant MAY obtained by fraud replacement hard drives with a

cost to Lenovo of approximately $54,000 and a retail value of approximately $143,000. The

most common replacement hard drive obtained by defendant MAY was Lenovo part number

00UP492, which he obtained as a result of 193 of the fraudulent warranty claims.

               15.     Defendant JUSTIN DAVID MAY failed to return to Lenovo any of the

supposedly faulty hard drives since he did not actually possess or own the claimed faulty

equipment.

               16.     Defendant JUSTIN DAVID MAY sold the replacement hard drives

through his eBay store for a total of approximately $34,936.

               17.     Defendant JUSTIN DAVID MAY shipped many of the replacement hard

drives to his eBay buyers via United Parcel Service through the Eastern District of Pennsylvania

to locations throughout the United States.



                                                 4
          Case 2:19-cr-00417-JHS Document 1 Filed 07/18/19 Page 5 of 15




                                         MAIL FRAUD

               18.    On or about each of the following dates, in the Eastern District   of

Pennsylvania and elsewhere, defendant

                                     JUSTIN DAVID MAY

for the purpose of executing the scheme described above, and attempting to do so, knowingly

caused to be delivered by mail and commercial interstate carriers, according to the directions

thereon, the following items, each passing through the Eastern District of Pennsylvania:

 COT]NT           DATE           FROM          THROUGH          TO             DESCRIPTION OF
                                                                               ITEM
 ONE              April   16,    Memphis,      Philadelphia,    Wilmington,    Lenovo part number
                  20r9           Tennessee     Pennsylvania     Delaware       00UP492, shipped
                                                                               via UPS, tracking #
                                                                                t259A26A01009673
                                                                               96, in response to
                                                                               Lenovo warranty
                                                                               claim #
                                                                               40877TH001 I
 TWO              April   16,    Memphis,      Philadelphia,    Wilmington,    Lenovo part number
                  2019           Tennessee     Pennsylvania     Delaware       00UP492, shipped
                                                                               via UPS, tracking #
                                                                               1Z,s9A26A01009678
                                                                               41, in response to
                                                                               Lenovo warranty
                                                                               claim # 40878260011
 THREE            April   17,    Memphis,      Philadelphia,    Wilmington,    Lenovo part number
                  20t9           Tennessee     Pennsylvania     Delaware       00UP492, shipped
                                                                               via FedEx, tracking #
                                                                               491634693600, in
                                                                               response to Lenovo
                                                                               warranty claim #
                                                                               4087H6W0011
 FOUR             April 17,      Memphis,      Philadelphia,    Wilmington,    Lenovo part number
                  2019           Tennessee     Pennsylvania     Delaware       00UP492, shipped
                                                                               via FedEx, tracking #
                                                                               491634694294,in
                                                                               response to Lenovo
                                                                               warranty claim #
                                                                               4087HGV0011



                                                5
        Case 2:19-cr-00417-JHS Document 1 Filed 07/18/19 Page 6 of 15




COUNT         DATE          FROM        THROUGH         TO            DESCRIPTION OF
                                                                      ITEM
FIVE          April   17,   Memphis,    Philadelphia,   Wilminglon,   Lenovo part number
              2019          Tennessee   Pennsylvania    Delaware      00UP492, shipped
                                                                      via FedEx, tracking #
                                                                      491634696139, in
                                                                      response to Lenovo
                                                                      warranty claim #
                                                                      4087J520011
SIx           April   17,   Memphis,    Philadelphia,   Wilmington,   Lenovo part number
              2019          Tennessee   Pennsylvania    Delaware      00UP492, shipped
                                                                      via FedEx, tracking #
                                                                      49t634695647, in
                                                                      response to Lenovo
                                                                      warranty claim #
                                                                      4087HZP00It
SEVEN         April   18,   Memphis,    Philadelphia,   Wilmington,   Lenovo part number
              2019          Tennessee   Pennsylvania    Delaware      00UP492, shipped
                                                                      via FedEx, tracking #
                                                                      491634707644, in
                                                                      response to Lenovo
                                                                      warranty claim #
                                                                      4087PKD0011
EIGHT         April   18,   Memphis,    Philadelphia,   Wilmington,   Lenovo part number
              2019          Tennessee   Pennsylvania    Delaware      00UP492, shipped
                                                                      via FedEx, tracking #
                                                                      49163470761 1, in
                                                                      response to Lenovo
                                                                      warranty claim #
                                                                      4087PKD0021
NINE          April   18,   Memphis,    Philadelphia,   Wilmington,   Lenovo part number
              20t9          Tennessee   Pennsylvania    Delaware      00UP492, shipped
                                                                      via FedEx, tracking #
                                                                      49t634709350, in
                                                                      response to Lenovo
                                                                      warranty claim #
                                                                      4087QLH0011
TEN           April23,      Memphis,    Philadelphia,   Wilmington,   Lenovo part number
              2019          Tennessee   Pennsylvania    Delaware      00UP492, shipped
                                                                      via FedEx, tracking #
                                                                      491634737853, in
                                                                      response to Lenovo
                                                                      warranty claim #
                                                                      40887HP001 1




                                         6
      Case 2:19-cr-00417-JHS Document 1 Filed 07/18/19 Page 7 of 15




COUNT       DATE         FROM        THROUGH         TO            DESCRIPTION OF
                                                                   ITEM
ELEVEN      April23,     Memphis,    Philadelphia,   Wilmington,   Lenovo part number
            2019         Tennessee   Pennsylvania    Delaware      00UP492, shipped
                                                                   via FedEx, tracking #
                                                                   49t63474t710, in
                                                                   response to Lenovo
                                                                   warranty claim #
                                                                   40886Y2001 I
TWELVE      April24,     Memphis,    Philadelphia,   Wilmington,   Lenovo part number
            20r9         Tennessee   Pennsylvania    Delaware      00UP492, shipped
                                                                   via FedEx, tracking #
                                                                   491634750953, in
                                                                   response to Lenovo
                                                                   warranty claim #
                                                                   4088FKG0011
THIRTEEN    April24,     Memphis,    Philadelphia,   Wilmington,   Lenovo part number
            2019         Tennessee   Pennsylvania    Delaware      00UP492, shipped
                                                                   via FedEx, tracking #
                                                                   49163475t228,in
                                                                   response to Lenovo
                                                                   warranty claim #
                                                                   4088FMD001l
FOURTEEN    April24,     Memphis,    Philadelphia,   Wilmington,   Lenovo part number
            20t9         Tennessee   Pennsylvania    Delaware      00UP492, shipped
                                                                   via FedEx, tracking #
                                                                    491634753080, in
                                                                   response to Lenovo
                                                                   warranty claim #
                                                                   4088G8Q0011
FIFTEEN     May 1,2019   Memphis,    Philadelphia,   Wilmington,   Lenovo part number
                         Tennessee   Pennsylvania    Delaware      00UP492, shipped
                                                                   via FedEx, tracking #
                                                                    101002399900, in
                                                                   response to Lenovo
                                                                   warranty claim #
                                                                   4089NKR001r
SIXTEEN     May 1,2019 Memphis,      Philadelphia,   Wilmington,   Lenovo part number
                         Tennessee   Pennsylvania    Delaware      00UP492, shipped
                                                                   via FedEx, tracking #
                                                                   101002398775, in
                                                                   response to Lenovo
                                                                   warranty claim #
                                                                   4089NCD001I




                                      7
     Case 2:19-cr-00417-JHS Document 1 Filed 07/18/19 Page 8 of 15




COUNT         DATE            FROM            THROUGH          TO                 DESCRIPTION OF
                                                                                  ITEM
SEVENTEEN     May 2,2019      Memphis,        Philadelphia,    Wilmington,        Lenovo part number
                              Tennessee       Pennsylvania     Delaware           00UP492, shipped
                                                                                  via FedEx, tracking #
                                                                                  101 002409754, in
                                                                                  response to Lenovo
                                                                                  warranty claim #
                                                                                  4089RV90011
EIGHTEEN      May 3,2019      Memphis,        Philadelphia,    Wilmington,        Lenovo part number
                              Tennessee       Pennsylvania     Delaware           00UP493, shipped
                                                                                  via FedEx, tracking #
                                                                                  t01002422935, in
                                                                                  response to Lenovo
                                                                                  warranty claim #
                                                                                  408B2GS001 1

           All in violation of Title   18, United States Code, Section 1341   .




                                               8
          Case 2:19-cr-00417-JHS Document 1 Filed 07/18/19 Page 9 of 15




                     COUNTS NINETEEN THROUGH TWENTY-TWO

THE GRAND JURY FURTHER CHARGES THAT:

               At all times relevant to this indictment:

               1.      APC by Schneider Electric (formerly known as American Power

Conversion Corporation) ("APC"), was a subsidiary of Schneider Electric, a multinational

corporation based in Rueil-Malmaison, France. Schneider Electric developed energy

management and automation solutions for residential, commercial, data center, infrastructure and

industrial applications. APC itself was headquartered in West Kingston, Rhode Island.

               2,      APC was a manufacturer of unintemrptible power supply products,

electronics peripherals, and data center products. APC was well known for its line    of

unintemrptable power supply products referred to as "Smart-UPS," which were available in a

variety of form factors and classes. Two of the Smart-UPS models manufactured by APC were

the models SRT5KRMXLT and SRT22O0RMXLA, which had retail prices of approximately

$4,850 and $1,725, respectively.

               3.      APC manufactured, sold and supported its Smart-UPS products on a

global scale. APC supported its Smart-UPS products with comprehensive warranties ranging

from one to three years. Both the model SRT5KRMXLT and the model SRT22OORMXLA were

supported with three year warranties that provided replacement for defective products.

               4.      When an APC customer needed technical assistance on a Smart-UPS

product that was under warranty, the customer could notit/ APC via electronic chat through the

company's website (www.apc.com). APC employed Technical Support Agents ("TSA") who

responded to requests for technical assistance via chat.   If the TSA was not able to solve   a


customer's problem through troubleshooting, the TSA would generate a Return Material



                                                 9
         Case 2:19-cr-00417-JHS Document 1 Filed 07/18/19 Page 10 of 15




Authorization ("RMA") number, initiating the process to deliver a replacement product to the

customer.

               5.     Under APC's warranty, customers typically received advance

replacement, meaning that APC would ship a replacement product to the customer before the

customer sent back the faulty part, with the understanding that the faulty part would

subsequently be retumed to APC upon receipt by the customer of the replacement part. APC

notified customers who received advance replacement that they must return the defective

product, and APC included a prepaid return shipping label with the replacement part when it was

shipped to the customer.

               6.     eBay was an online shopping site known for its consumer-to-consumer

sales and auctions. Defendant JUSTIN     DAVID MAY held an eBay account under the username

"MAALEl4," which     operated an eBay store called         "HIKARI INDUSTRIES."

                                         THE SCHEME

               7.     From in or about May 2019 through in or about July 2019, within the

Eastem District of Pennsylvania and elsewhere, defendant JUSTIN DAVID MAY, devised and

intended to devise a scheme to defraud and to obtain money and property by means of false and

fraudulent pretenses, representations, and promi   se s.


                                   MANNER AND MEANS

       It was part of the scheme that:

               8.     Defendant JUSTIN DAVID MAY obtained serial numbers for APC

products that defendant MAY did not own or possess.




                                                   10
         Case 2:19-cr-00417-JHS Document 1 Filed 07/18/19 Page 11 of 15




               9.     Defendant JUSTIN DAVID MAY communicated with APC TSAs

through online internet chat sessions using alias names, posing as legitimate APC Smart-UPS

owners with purported faulty Smart-UPS devices that were under warranty.

               10.    Defendant JUSTIN DAVID MAY provided APC TSAs with descriptions

of the supposed problems with the Smart-UPS that defendant MAY knew would prevent the

APC TSAs from solving the supposed problems through troubleshooting and would necessarily

require the replacement of the supposedly faulty Smart-UPS.

               11.    Defendant JUSTIN DAVID MAY provided APC with addresses where

APC could ship the replacement Smart-UPS, including one address in the Eastem District of

Pennsylvania. Each of those addresses was an address or a slight variation of an address for a

UPS Store location where defendant MAY was a known customer.

               12.    Defendant JUSTIN DAVID MAY falsely led APC TSAs to believe he

would return the supposedly faulty Smart-UPS to APC, ultimately inducing APC to ship

replacement Smart-UPS products via United Parcel Service and Federal Express ("FedEx") for

the supposedly faulty Smart-UPS that defendant MAY claimed to own and possess.

               13.    Defendant JUSTIN DAVID MAY contacted employees of the UPS Store

locations where the replacement Smart-UPS were destined and notified them of the incoming

shipments arriving for defendant MAY in the alias names. Defendant MAY falsely explained to

UPS Store employees that the alias names appearing on his incoming shipments were the names

of customers from his computer repair business.

               14.    Defendant JUSTIN DAVID MAY, by his misrepresentations, induced

APC to ship more than thee replacement Smart-UPS products, with a retail value of more than

approximately $11,400, to defendant MAY via United Parcel Service and FedEx.



                                                  t1
         Case 2:19-cr-00417-JHS Document 1 Filed 07/18/19 Page 12 of 15




               15.    Defendant JUSTIN DAVID MAY failed to retum to APC any of the

supposedly faulty Smart-UPS that he had previously falsely represented he owned.

               16.    Defendant JUSTIN DAVID MAY sold each of the replacement Smart-

UPS devices through his eBay store, for a total of more than approximately $3,100.

               t7.    Defendant JUSTIN DAVID MAY shipped each of the replacement Smart-

UPS devices to his eBay buyers via United Parcel Service from or through the Eastern District    of

Pennsylvania to locations in the United States, including Maryland, California and Georgia.

                                         MAIL FRAUD

               18.    On or about each of the following dates, in the Eastern District   of

Pennsylvania and elsewhere, defendant

                                     JUSTIN DAVID MAY

for the purpose of executing the scheme described above, and attempting to do so, knowingly

caused to be delivered by mail and commercial interstate carriers, according to the directions

thereon, the following items, each passing through the Eastern District of Pennsylvania:

 COUNT           DATE        FROM            THROUGH         TO               DESCRIPTION OT
                                                                              ITEM
 NINETEEN        May 9,      Middletown,     Linwood,        Glen Mills,     APC Model #
                 2019        Pennsylvania    Pennsylvania    Pennsylvania    SRTsKRMXLT,
                                                                             shipped via FedEx,
                                                                             tracking #
                                                                             481840169750, in
                                                                             response to APC RMA
                                                                             # 544078
 TWENTY          May 16,     Philadelphia,   Baltimore,      Hunt Valley,    APC Model #
                 20t9        Pennsylvania    Maryland        Maryland        SRT5KRMXLT,
                                                                             previously received in
                                                                             response to APC RMA
                                                                             # 544078, shipped via
                                                                             UPS, tracking #
                                                                             3940737350 to an eBay
                                                                             buyer



                                                t2
     Case 2:19-cr-00417-JHS Document 1 Filed 07/18/19 Page 13 of 15




COUNT       DATE         FROM               THROUGH         TO                   DESCRIPTION OF
                                                                                 ITEM
TWENTY-     May    16,   Wilmington,        Philadelphia,   Chula Vista,         APC Model #
ONE         2019         Delaware           Pennsylvania    California           SRT5KRMXLT,
                                                                                 previously received in
                                                                                 response to APC RMA
                                                                                 # 548482, shipped via
                                                                                 UPS, tracking #
                                                                                  129t64F03001520371
                                                                                 to an eBay buyer
TWENTY-     May 30,      Wilmington,       Philadelphia,    Athens,              APC Model #
TWO         2019         Delaware          Pennsylvania     Georgia              SRT22OORMXLA,
                                                                                 previously received in
                                                                                 response to APC RMA
                                                                                 # 556392, shipped via
                                                                                 UPS, tracking #
                                                                                 129t64F01323102206
                                                                                 to an eBay buyer

          All in violation of Title   18, United States Code, Section 1341   .




                                              l3
          Case 2:19-cr-00417-JHS Document 1 Filed 07/18/19 Page 14 of 15




                                      NOTICE OF FORFEITURE

THE GRAND JURY FURTHER CHARGES THAT:

                 1   .   As a result of the violations of Title 1 8, United States Code, Sections I 341

set forth in this indictment, defendant

                                         JUSTIN DAVID MAY

shall forfeit to the United States of America any property constituting, or derived from, proceeds

traceable to the commission of such offense, including but not limited to $38,036 in United

States curency (money judgment).

                 2.      If any of the property described above,     as a result of any actor omission       of

the defendant:

                         a.     cannot be located upon the exercise ofdue diligence;

                         b.     has been transferred to, sold to, or deposited     with   a   third party;

                         c.     has been placed beyond the       jurisdiction of this Court;

                         d.     has been substantially diminished in value; or

                         e.     has been commingled        with other property which cannot be divided

                                without difficulty;

it is the intention of the United   States, pursuant to   Title 28, United States Code, Section 2a6l@)

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant up to the value of the property subject to forfeiture.

                 All pursuant to Title   18, United States Code, Section    981(a)(l)(C), and 28 U.S.C.

Section 2461




                                                    t4
      Case 2:19-cr-00417-JHS Document 1 Filed 07/18/19 Page 15 of 15




                                         A TRUE BILL:



                                         GRAND JURY FOREPERSON




WILLIAM M. McSWAIN
UNITED STATES ATTORNEY




                                    l5
